DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of independent claims 1, 11, and 20 is the inclusion of limitation(s) “in response to receiving the search request in the first application, sending the search request to the second application comprises: in response to receiving the search request in the first application, acquiring a search keyword carried by the search request; determining a target type tag associated with the search keyword from a plurality of type tags, wherein the plurality of type tags are configured to describe types of a plurality of applications other than the first application; determining an application corresponding to the target type tag as the second application; and sending the search request to the second application”, which is not found in the cited prior art. The closest possible prior art in this case is Ben-Tzur (US 2017/0097926 A1), which teaches A server includes a template data store that stores card templates for application cards and a processing device configured to: receive a card request having information that indicates an application and a particular state of the application; identify the application and the particular state of the application indicated in the request; query the template data store for card templates that correspond with the application and the particular state of the application indicated in the request; in response to the query, receive a card template that corresponds with the particular state of the application indicated in the request; determine a color scheme associated with the application indicated in the request; apply the color scheme associated with the application to the card template; generate a data container that represents a card object, the card object including information regarding the card template; and transmit the card object via the network communication device.
Claims 2-6, 8-10, 12-16, and 18-19 depend from claims 1 and 11 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161